 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                         CENTRAL DISTRICT OF CALIFORNIA
 7
 8
 9
     ESTRELLA ROSARIO, an individual,            Case No.: 2:17-cv-03589-VEB
10
                 Plaintiff,                      ORDER AWARDING EQUAL
11                                               ACCESS TO JUSTICE ACT,
           vs.                                   ATTORNEY FEES AND EXPENSES,
12                                               PURSUANT TO 28 U.S.C. § 2412(d),
     NANCY A. BERRYHILL, Acting                  AND COSTS PURSUANT TO
13   Commissioner, Social Security               28 U.S.C. § 1920
     Administration,
14
                 Defendant.
15
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and
19   expenses in the amount of $7,423.00 as authorized by 28 U.S.C. § 2412, and 28 USC
20   1920 be awarded subject to the terms of the Stipulation.
21
22   Dated: June 3, 2019
23                                         /s/Victor E. Bianchini
24                                         HONORABLE VICTOR E. BIANCHINI
                                           UNITED STATES MAGISTRATE JUDGE
25
26
27
28


       ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY FEES AND EXPENSES PURSUANT TO THE
                                EQUAL ACCESS TO JUSTICE ACT,
